DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 09/22/2021. Claims 1-20 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive.
Applicant argues, page 9 of the remarks, “Brown only discloses asynchronous mirroring between a first data unit and a second data unit, as well as separate point in time copying to other additional units”.
The Examiner respectfully disagrees. Brown teaches that consistency groups may be formed between volumes of the primary system and a secondary system which are consistent with respect to a particular set of updates or a particular point in time, notwithstanding the overall asynchronous relationship between the primary system and the secondary system, para 0012 of Brown. A suspend logic 330 of a consistent local and remote copy generator logic 234 is further configured to unquiesce (e.g., maintain an active state) host input to a first data unit, and to restart mirroring and thus resynchronization of the data from the primary volume 1 to the secondary volume 2 as indicated by the arrow labeled “mirror relationship” of FIG. 5C, para 0073 and FIGS. 4 and 5C of Brown. 
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 10-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. US 2018/0157421 (“Brown”).
As per independent claim 1, Brown teaches A computer-implemented method (Method for asynchronous local and remote generation of consistent point-in-time snap copies is disclosed, para 0001), comprising:
receiving a request to perform a point-in-time snapshot copy operation from a first logical storage volume to a second logical storage volume within a data consistency application (To provide a first point-in-time snap copy of a primary volume 1 of a primary storage system 24a, a command logic 320 is configured to issue to a local data copying logic 314 a first point-in-time snap copy command to copy data of the primary volume 1 as of the first point-in-time to the point-in-time snap copy volume 1, para 0062 and FIGS. 2 and 4. Synchronizing operation includes copying selected data from the first point-in-time snap copy volume 1 of the primary system 24a over a network 6 to a second point-in-time snap copy volume 2 of a secondary system where the data consistency application maintains data consistency by performing asynchronous data replication between the first logical storage volume and the second logical storage volume by forming a consistency group during an active state (Consistency groups may be formed between volumes of the primary system and a secondary system which are consistent with respect to a particular set of updates or a particular point in time, notwithstanding the overall asynchronous relationship between the primary system and the secondary system, para 0012. A suspend logic 330 of a consistent local and remote copy generator logic 234 is further configured to unquiesce (e.g., maintain an active state) host input to a first data unit, and to restart mirroring and thus resynchronization of the data from the primary volume 1 to the secondary volume 2 as indicated by the arrow labeled “mirror relationship” of FIG. 5C, para 0073 and FIGS. 4 and 5C);
in response to identifying data to be transferred as part of the point-in-time snapshot copy operation within the data consistency application (Any unprocessed updates as indicated by an OOS (out-of-synch) bit map are transferred to the secondary storage so that volumes of the consistency group are consistent as of the point in time at which updates were no longer added to the OOS bit map, para 0051):
setting the data consistency application in an idle state in which the data consistency application does not form the consistency group (To facilitate generating point-in-time snap copy volumes, volume 1 and volume 2, which are quiesce host input to the primary volume1. After quiescing host input to the primary volume 1, mirroring of data from the primary volume 1 to the secondary volume 2 may be idled, para 0072);
marking the data to be transferred within the first logical storage volume as part of the point-in-time snapshot copy operation while the data consistency application is in the idle state (Referring to FIG. 7, input/output operations from a host to the primary volume 1 are quiesced (block 724) and mirroring operations from the first data unit (primary volume 1) to the second data unit (primary volume 2) are suspended (block 724) to suspend synchronization of the first data unit (primary volume 1) to the second data unit (secondary volume 2). Suspend logic 330 quiesces host input to the primary volume 1, and idles mirroring of data from the primary volume 1 and secondary volume 2, para 0096 and FIG. 7. A first OOS (out-of-synch) bitmap is copied (block 728) to a second OOS (out-of-synch) bitmap for synching a third data unit to a fourth data unit. The synchronization logic 324 of the data mirroring logic 310 copies the remote OOS bit map 1, FIG. 5B, to a second OOS bit map that is the remote OOS bit map to indicate remaining tracks to be mirrored from the first point-in-time snap copy of volume 1 of the primary system 24a to the point-in-time snap copy volume 2 of the secondary system 24b, para 0097 and FIG. 7);
restarting the data consistency application (Referring again to FIG. 7, in another operation, input/output operations from the host are unquiesced (block 766), and the mirroring of data from the first data unit to the second data unit is restarted to 
identifying, by the data consistency application, the marked data within the first logical storage volume  (As a result, updates to the primary volume 1 of the primary system 24a may be mirrored to the secondary volume 2 of the secondary system 24b while the volume 1 and volume 2 are being generated to provide consistent point-in-time snap copies of the data of the primary volume 1 as of the first point-in-time, para 0104 and FIG. 7); 
creating, by the data consistency application, the consistency group including the marked data (As a result, updates to the primary volume 1 of the primary system 24a may be mirrored to the secondary volume 2 of the secondary system 24b while the volume 1 and volume 2 are being generated to provide consistent point-in-time snap copies of the data of the primary volume 1 as of the first point-in-time, para 0104 and FIG. 7);
sending the data within the consistency group from the first logical storage volume to the second logical storage volume (As a result, updates to the primary volume 1 of the primary system 24a may be mirrored to the secondary volume 2 of the secondary system 24b while the volume 1 and volume 2 are being generated to provide consistent point-in-time snap copies of the data of the primary volume 1 as of the first point-in-time, para 0104 and FIG. 7).
As per dependent claim 2, Brown discloses the method of claim 1. Brown teaches wherein the data within the consistency group is sent from the first logical volume to replace corresponding data at the second logical storage volume (Any unprocessed updates as indicated by an OOS (out-of-synch) bit map are transferred to the secondary storage so that volumes of the consistency group are consistent as of the point in time at which updates were no longer added to the OOS bit map, para 0051).
As per dependent claim 3, Brown discloses the method of claim 1. Brown teaches wherein the first logical storage volume and the second logical storage volume each includes a virtualized representation of physical storage from one or more physical storage volumes (Storage devices 10a, 10b may be comprised of one or more sequential access storage devices, such as hard disk drives and magnetic tape or may include non-sequential access storage devices such as solid state drives (SSD), for example. Each storage device 10a, 10b may comprise a single sequential or non-sequential access storage device or may comprise an array of storage devices, such as a Just a Bunch of Disks (JBOD), Direct Access Storage Device (DASD), Redundant Array of Independent Disks (RAID) array, virtualization device, para 0054).
As per dependent claim 4, Brown discloses the method of claim 1. Brown teaches wherein the data consistency application maintains the data consistency during the asynchronous data replication by ensuring a predetermined order of data being replicated (The data may be transferred in sequences, para 0081).
As per dependent claim 6, Brown discloses the method of claim 1. Brown teaches wherein the consistency group includes a group of data to be sent during data replication (Any unprocessed updates as indicated by an OOS (out-of-synch) bit map are transferred to the secondary storage so that volumes of the consistency group 
As per dependent claim 8, Brown discloses the method of claim 1. Brown teaches wherein the data is marked as data to be replicated during asynchronous data replication by setting an out of sync bit map for a global copy relationship for the data (Any unprocessed updates as indicated by an OOS (out-of-synch) bit map are transferred to the secondary storage so that volumes of the consistency group are consistent as of the point in time at which updates were no longer added to the OOS bit map, para 0051).
As per dependent claim 10, Brown discloses the method of claim 1. Brown teaches wherein the data consistency application identifies an out of sync bit map for a global copy relationship set for the data while in an active state, and identifies the marked data as data located at a first site that is not synchronized with the second logical storage volume (Any unprocessed updates as indicated by an OOS (out-of-synch) bit map are transferred to the secondary storage so that volumes of the consistency group are consistent as of the point in time at which updates were no longer added to the OOS bit map, para 0051).
As per dependent claim 11, Brown discloses the method of claim 1. Brown teaches wherein creating the consistency group includes tagging the marked data, using one or more flags, as data to be synchronized with the second logical storage volume (Any unprocessed updates as indicated by an OOS (out-of-synch) bit map are transferred to the secondary storage so that volumes of the consistency group are consistent as of the point in time at which updates were no longer added to the 
As per dependent claim 12, Brown discloses the method of claim 1. Brown teaches wherein performing replication of the consistency group includes sending data within the consistency group from the first logical storage volume to the second logical storage volume for integration at the second logical storage volume (Any unprocessed updates as indicated by an OOS (out-of-synch) bit map are transferred to the secondary storage so that volumes of the consistency group are consistent as of the point in time at which updates were no longer added to the OOS bit map, para 0051).
As per claims 13-16 and 18, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-4 and 6. For computer program product on a non-transitory computer readable medium, see para 0122 of Brown.
As per dependent claim 19, Brown discloses the method of claim 1. Brown teaches wherein: the data to be transferred as part of the point-in-time snapshot copy operation is stored at a first server (To provide a first point-in-time snap copy of a primary volume 1 of a primary storage system 24a, a command logic 320 is configured to issue to a local data copying logic 314 a first point-in-time snap copy command to copy data of the primary volume 1 as of the first point-in-time to the point-in-time snap copy volume 1, para 0062 and FIGS. 2 and 4. The computational components of the figures may each be implemented in one or more computer systems, such as the computer system 1002 shown in FIG. 10. Computer system/server 1002 
the request to perform the point-in-time snapshot copy operation is received at the first server (The request to perform a snap copy operation is received at the first server, paras 0062, 0114 and FIGS. 2, 4, and 10),
the data to be transferred as part of the point-in-time snapshot copy operation is identified at the first server (Any unprocessed updates as indicated by an OOS (out-of-synch) bit map are transferred to the secondary storage so that volumes of the consistency group are consistent as of the point in time at which updates were no longer added to the OOS bit map, para 0051. For server, see para 0114 and FIG. 10),
the data consistency application is set in the idle state at the first server (To facilitate generating point-in-time snap copy volumes, volume 1 and volume 2, which are consistent with each other, the consistent local and remote copy generator logic 234 of the primary storage controller 4a further includes suspend logic 330 configured to quiesce host input to the primary volume1. After quiescing host input to the primary volume 1, mirroring of data from the primary volume 1 to the secondary volume 2 may be idled, para 0072. For server, see para 0114 and FIG. 10),
the data to be transferred as part of the point-in-time snapshot copy operation is marked at the first server (Referring to FIG. 7, input/output operations from a host to the primary volume 1 are quiesced (block 724) and mirroring operations from the first data unit (primary volume 1) to the second data unit (primary volume 2) 
the data consistency application is restarted at the first server (Referring again to FIG. 7, in another operation, input/output operations from the host are unquiesced (block 766), and the mirroring of data from the first data unit to the second data unit is restarted to restart synchronization of the first data unit and the second data unit, para 0104 and FIG. 7. For server, see para 0114 and FIG. 10),
the data consistency application identifies the marked data and creates the consistency group at the first server (Referring to FIG. 7, input/output operations from a host to the primary volume 1 are quiesced (block 724) and mirroring operations from the first data unit (primary volume 1) to the second data unit (primary volume 2) are suspended (block 724) to suspend synchronization of the first data unit (primary volume 1) to the second data unit (secondary volume 2). Suspend logic 330 quiesces host input to the primary volume 1, and idles mirroring of data from the primary volume 
replication of the consistency group is performed by the first server (As a result, updates to the primary volume 1 of the primary system 24a may be mirrored to the secondary volume 2 of the secondary system 24b while the volume 1 and volume 2 are being generated to provide consistent point-in-time snap copies of the data of the primary volume 1 as of the first point-in-time, para 0104 and FIG. 7. For server, see para 0114 and FIG. 10).
As per independent claim 20, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For processor and memory, see FIG. 10 of Brown.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5, 7, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Bartfai et al. US 2007/0061531 (“Bartfai”).
As per dependent claim 5, Brown discloses the method of claim 1. Brown teaches marking the data to be transferred as part of the point-in-time snapshot copy operation includes setting an out of sync bit map for a global copy relationship for the data (Suspend logic 330 is configured to quiesce host input to the primary volume 1, para 0072. The synchronizing logic 324 of the data mirroring logic 310 is configured to copy the remote OOS (out-of-synch) bitmap 1, FIG. 5b (as of the first point-in-time) to a second out-of-synch bitmap to indicate remaining tracks to be mirrored from the point-in-time snap copy volume 1 of the primary system 24a to the point-in-time snap copy volume 2 of the secondary system 24b, para 0073).
Brown may not explicitly disclose, but in an analogous art in the same field of endeavor, Bartfai teaches comprising failing the consistency group in response to determining that the consistency group is in progress when the data consistency application is set in the idle state (A recovery program issues a command to a second storage unit 102 which can be a FAILOVER command suspending the mirroring of data from a first storage unit 100 to the second storage unit 102 (step 602), para 0071 and FIG. 6);
wherein: the data consistency application is set in the idle state by sending an idle state initiation command to the data consistency application (The recovery program issues a command to a second storage unit 102 which can be a FAILOVER command suspending the mirroring of data from a first storage unit 100 to the second storage unit 102 (step 602), para 0071 and FIG. 6),
while the data is marked, the data consistency application is maintained in the idle state by periodically sending one or more idle commands (The recovery program issues a command to a second storage unit 102 which can be a FAILOVER command suspending the mirroring of data from a first storage unit 100 to the second storage unit 102 (step 602), para 0071 and FIG. 6. The host application 114 is directed to write data updates directly to the second storage unit 102 (step 604). These updates written from the host 110 to the second storage unit 102 are reflected in the existing OOS bitmap 140. In addition, changes to tracks associated with the second storage unit 102 are also reflected in a change recording (CR) bitmap 142 (FIG. 8, step 802), set up as a result of the FAILOVER command, para 0071 and FIG. 6),
restarting the data consistency application includes sending an active state initiation command to the data consistency application (The recovery program is triggered to compare the CR bitmap 142 to the OOS bitmap 140 by the "primed for resync" indicator set by the FAILBACK command used to start the resynchronization of the first storage unit 100 and the second storage unit 102, para 0080).
Given the teaching of Bartfai, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Brown with “comprising failing the consistency group in response to determining that the consistency group is in progress when the data consistency application is set in the idle state” and “wherein: the data consistency application is set in the idle state by sending an idle state initiation command to the data consistency application” and “while the data is marked, the data consistency application is maintained in the idle state by periodically sending one or more idle commands” and 
As per dependent claim 7, Brown discloses the method of claim 1. Brown may not explicitly disclose, but in an analogous art in the same field of endeavor, Bartfai teaches wherein the data consistency application is set in an idle state by sending an idle state initiation command to the data consistency application (A recovery program issues a command to a second storage unit 102 which can be a FAILOVER command suspending the mirroring of data from a first storage unit 100 to the second storage unit 102 (step 602), para 0071 and FIG. 6).
Given the teaching of Bartfai, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Brown with “wherein the data consistency application is set in an idle state by sending an idle state initiation command to the data consistency application”. The motivation would be that during recovery operation, full copies of volumes can be avoided to restore normal operation, para 0011 of Bartfai.
As per dependent claim 9, Brown discloses the method of claim 1. Brown may not explicitly disclose, but in an analogous art in the same field of endeavor, Bartfai teaches wherein the data consistency application is restarted by changing a state of the data consistency application utilizing one or more commands (A recovery program is triggered to compare the CR bitmap 142 to the OOS bitmap 140 by the "primed for resync" indicator set by the FAILBACK command used to start the 
Given the teaching of Bartfai, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Brown with “wherein the data consistency application is restarted by changing a state of the data consistency application utilizing one or more commands”. The motivation would be that during recovery operation, full copies of volumes can be avoided to restore normal operation, para 0011 of Bartfai.
As per dependent claim 17, this claim is rejected based on arguments provided above for similar rejected dependent claim 5.
Conclusion
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID YI/Supervisory Patent Examiner, Art Unit 2132